Title: James Madison to James Brown, 28 January 1830
From: Madison, James
To: Brown, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Jany. 28. 1830
                            
                        
                        
                        Your favor of Novr. 30 was duly recd. at Richmond, whence it would have been acknowledged, but for the
                            authorized hope that an extension of your contemplated trip, would have afforded the pleasure of a personal opportunity. I
                            now beg leave to express the thanks due for your attention to the pecuniary items on acct. of the University, and to assure
                            you, that the wish that we may once more see one another can not be more sincerely felt on your part than it is on mine.
                            It affords Mrs. Madison & myself much gratification that Mrs Brown’s health, of which we had from time to time
                            unfavorable accounts, is now in a course of improvement. We anxiously wish its entire reestablisht. and indulge a hope,
                            that when you leave Philada. your route will yield us the pleasure of repeating at our domicil, the cordial regards
                            & good wishes, which we now pray you both to accept.
                        
                        
                            
                                J. M
                            
                        
                    